OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: August 31 Date of reporting period: July 1, 2013- June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Company Name Ticker Primary Security ID Meeting Date Proponent Proposal Number Proposal Text Management Recommendation Vote Instruction Voted Vote Against Management Experian plc EXPN G32655105 17-Jul-13 Management 1 Accept Financial Statements and Statutory Reports For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 2 Approve Remuneration Report For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 3 Elect Deirdre Mahlan as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 4 Elect George Rose as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 5 Re-elect Fabiola Arredondo as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 6 Re-elect Chris Callero as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 7 Re-elect Brian Cassin as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 8 Re-elect Roger Davis as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 9 Re-elect Alan Jebson as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 10 Re-elect Sir John Peace as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 11 Re-elect Don Robert as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 12 Re-elect Sir Alan Rudge as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 13 Re-elect Judith Sprieser as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 14 Re-elect Paul Walker as Director For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 15 Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 16 Authorise Board to Fix Remuneration of Auditors For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 17 Authorise Issue of Equity with Pre-emptive Rights For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Yes No Experian plc EXPN G32655105 17-Jul-13 Management 19 Authorise Market Purchase of Ordinary Shares For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1A Elect Director Jens Alder For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1B Elect Director Raymond J. Bromark For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1C Elect Director Gary J. Fernandes For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1D Elect Director Michael P. Gregoire For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1E Elect Director Rohit Kapoor For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1F Elect Director Kay Koplovitz For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1G Elect Director Christopher B. Lofgren For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1H Elect Director Richard Sulpizio For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1I Elect Director Laura S. Unger For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1J Elect Director Arthur F. Weinbach For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 1K Elect Director Renato (Ron) Zambonini For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 2 Ratify Auditors For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No CA, Inc. CA 12673P105 31-Jul-13 Management 4 Amend Shareholder Rights Plan (Poison Pill) For For Yes No NIKE, Inc. NKE 19-Sep-13 Management Elect Director Alan B. Graf, Jr. For For Yes No NIKE, Inc. NKE 19-Sep-13 Management Elect Director John C. Lechleiter For For Yes No NIKE, Inc. NKE 19-Sep-13 Management Elect Director Phyllis M. Wise For For Yes No NIKE, Inc. NKE 19-Sep-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No NIKE, Inc. NKE 19-Sep-13 Management 3 Ratify Auditors For For Yes No NIKE, Inc. NKE 19-Sep-13 Share Holder 4 Report on Political Contributions Against For Yes Yes ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Mogens C. Bay For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Stephen G. Butler For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Steven F. Goldstone For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Joie A. Gregor For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Rajive Johri For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director W.G. Jurgensen For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Richard H. Lenny For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Ruth Ann Marshall For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Gary M. Rodkin For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Andrew J. Schindler For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management Elect Director Kenneth E. Stinson For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management 2 Ratification Of The Appointment Of Independent Auditor For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No ConAgra Foods, Inc. CAG 27-Sep-13 Share Holder 4 Provide Vote Counting to Exclude Abstentions Against Against Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1a Elect Director Angela F. Braly For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1b Elect Director Kenneth I. Chenault For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1c Elect Director Scott D. Cook For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1d Elect Director Susan Desmond-Hellmann For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1e Elect Director A.G. Lafley For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1f Elect Director Terry J. Lundgren For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1g Elect Director W. James McNerney, Jr. For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1h Elect Director Margaret C. Whitman For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1i Elect Director Mary Agnes Wilderotter For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1j Elect Director Patricia A. Woertz For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 1k Elect Director Ernesto Zedillo For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 2 Ratify Auditors For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 3 Reduce Supermajority Vote Requirement For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 4 Approve Non-Employee Director Omnibus Stock Plan For For Yes No The Procter & Gamble Company PG 08-Oct-13 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1a Elect Director Gerald S. Adolph For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1b Elect Director John F. Barrett For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1c Elect Director Melanie W. Barstad For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1d Elect Director Richard T. Farmer For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1e Elect Director Scott D. Farmer For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1f Elect Director James J. Johnson For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1g Elect Director Robert J. Kohlhepp For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1h Elect Director Joseph Scaminace For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 1i Elect Director Ronald W. Tysoe For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 3 Amend Omnibus Stock Plan For Against Yes Yes Cintas Corporation CTAS 22-Oct-13 Management 4 Approve Executive Incentive Bonus Plan For For Yes No Cintas Corporation CTAS 22-Oct-13 Management 5 Ratify Auditors For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 1a Elect Director Kieran T. Gallahue For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 1b Elect Director J. Michael Losh For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 1c Elect Director Edward D. Miller For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 2 Ratify Auditors For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 4 Declassify the Board of Directors For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 5 Declassify the Board of Directors For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 6 Adopt Majority Voting for Uncontested Election of Directors For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 7 Reduce Supermajority Vote Requirement For For Yes No CareFusion Corporation CFN 14170T101 06-Nov-13 Management 8 Reduce Supermajority Vote Requirement For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 1 Elect Director Steven A. Ballmer For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 2 Elect Director Dina Dublon For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 3 Elect Director William H. Gates For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 4 Elect Director Maria M. Klawe For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 5 Elect Director Stephen J. Luczo For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 6 Elect Director David F. Marquardt For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 7 Elect Director Charles H. Noski For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 8 Elect Director Helmut Panke For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 9 Elect Director John W. Thompson For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 10 Amend Executive Incentive Bonus Plan For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Microsoft Corporation MSFT 19-Nov-13 Management 12 Ratify Auditors For For Yes No Koninklijke Ahold NV AH N0139V142 21-Jan-14 Management 1 Open Meeting Yes No Koninklijke Ahold NV AH N0139V142 21-Jan-14 Management 2 Approve Capital Reduction with Shareholder Distribution of EUR 1 Billion For For Yes No Koninklijke Ahold NV AH N0139V142 21-Jan-14 Management 3 Close Meeting Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Basil L. Anderson For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Henry P. Becton, Jr. For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Catherine M. Burzik For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Edward F. DeGraan For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Vincent A. Forlenza For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Claire M. Fraser For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Christopher Jones For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Marshall O. Larsen For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Gary A. Mecklenburg For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director James F. Orr For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Willard J. Overlock, Jr. For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Rebecca W. Rimel For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Bertram L. Scott For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management Elect Director Alfred Sommer For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management 2 Ratify Auditors For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management 4 Amend Omnibus Stock Plan For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Management 5 Amend Executive Incentive Bonus Plan For For Yes No Becton, Dickinson and Company BDX 28-Jan-14 Share Holder 6 Require Independent Board Chairman Against Against Yes No Siemens AG SIE D69671218 28-Jan-14 Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2012/2013 (Non-Voting) Yes No Siemens AG SIE D69671218 28-Jan-14 Management 2 Approve Allocation of Income and Dividends of EUR 3 per Share For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 3 Approve Discharge of Management Board for Fiscal 2012/2013 For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 4 Approve Discharge of Supervisory Board for Fiscal 2012/2013 For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 5 Approve Remuneration System for Management Board Members For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 6 Ratify Ernst & Young as Auditors for Fiscal 2013/2014 For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 7 Elect Jim Hagemann Snabe to the Supervisory Board For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 8 Approve Creation of EUR 528.6 Million Pool of Capital with Partial Exclusion of Preemptive Rights For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 9 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Billion; Approve Creation of EUR 240 Million Pool of Capital to Guarantee Conversion Rights For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 10 Approve Cancellation of Capital Authorization For For Yes No Siemens AG SIE D69671218 28-Jan-14 Management 11 Amend Articles Re: Remuneration of the Supervisory Board For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1a Elect Director Aart J. de Geus For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1b Elect Director Gary E. Dickerson For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1c Elect Director Stephen R. Forrest For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1d Elect Director Thomas J. Iannotti For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1e Elect Director Susan M. James For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1f Elect Director Alexander A. Karsner For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1g Elect Director Gerhard H. Parker For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1h Elect Director Dennis D. Powell For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1i Elect Director Willem P. Roelandts For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1j Elect Director James E. Rogers For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1k Elect Director Michael R. Splinter For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 1l Elect DirectorRobert H. Swan For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Management 3 Ratify Auditors For For Yes No Applied Materials, Inc. AMAT 04-Mar-14 Share Holder 4 Amend Bylaws Call Special Meetings Against For Yes Yes NEXON Co.,Ltd. J4914X104 25-Mar-14 Management Elect Director Owen Mahoney For For Yes No NEXON Co.,Ltd. J4914X104 25-Mar-14 Management Elect Director Jiwon Park For For Yes No NEXON Co.,Ltd. J4914X104 25-Mar-14 Management Elect Director Jungju Kim For For Yes No NEXON Co.,Ltd. J4914X104 25-Mar-14 Management Elect Director Honda, Satoshi For For Yes No NEXON Co.,Ltd. J4914X104 25-Mar-14 Management Elect Director Kuniya, Shiro For For Yes No NEXON Co.,Ltd. J4914X104 25-Mar-14 Management 2 Approve Adjustment to Aggregate Compensation Ceiling for Directors For For Yes No NEXON Co.,Ltd. J4914X104 25-Mar-14 Management 3 Approve Deep Discount Stock Option Plan For Against Yes Yes NEXON Co.,Ltd. J4914X104 25-Mar-14 Management 4 Approve Stock Option Plan For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 1. Accept Financial Statements and Statutory Reports For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 2. Approve Allocation of Income and Dividends of EUR 1.20 per Ordinary Share and EUR 1.22 per Preferred Share For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 3. Approve Discharge of the Personally Liable Partnerfor Fiscal 2013 For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 4. Approve Discharge of Supervisory Board for Fiscal 2013 For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 5. Approve Discharge of the Shareholders' Committee for Fiscal 2013 For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 6. Ratify KPMG as Auditors for Fiscal 2014 For For Yes No Henkel AG & Co. KGaA HEN3 D3207M110 04-Apr-14 Management 7. Elect Barbara Kux to the Supervisory Board For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1a Elect Director Amy L. Banse For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1b Elect Director Kelly J. Barlow For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1c Elect Director Edward W. Barnholt For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1d Elect Director Robert K. Burgess For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1e Elect Director Frank A. Calderoni For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1f Elect Director Michael R. Cannon For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1g Elect Director James E. Daley For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1h Elect Director Laura B. Desmond For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1i Elect Director Charles M. Geschke For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1j Elect Director Shantanu Narayen For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1k Elect Director Daniel L. Rosensweig For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1l Elect Director Robert Sedgewick For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 1m Elect Director John E. Warnock For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 2 Amend Omnibus Stock Plan For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 3 Ratify Auditors For For Yes No Adobe Systems Incorporated ADBE 00724F101 10-Apr-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 1 Accept Financial Statements and Statutory Reports For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 2 Approve Remuneration Policy For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 3 Approve Remuneration Report For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 4 Approve Final Dividend For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 5 Re-elect Ian Barlow as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 6 Re-elect Olivier Bohuon as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 7 Re-elect Baroness Virginia Bottomley as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 8 Re-elect Julie Brown as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 9 Re-elect Michael Friedman as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 10 Re-elect Pamela Kirby as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 11 Re-elect Brian Larcombe as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 12 Re-elect Joseph Papa as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 13 Elect Roberto Quarta as Director For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 14 Reappoint Ernst & Young LLP as Auditors For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 15 Authorise Board to Fix Remuneration of Auditors For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 16 Authorise Issue of Equity with Pre-emptive Rights For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 17 Authorise Issue of Equity without Pre-emptive Rights For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 18 Authorise Market Purchase of Ordinary Shares For For Yes No Smith & Nephew plc SN. G82343164 10-Apr-14 Management 19 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director David M. Barrett For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director John C. Kelly For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director David F. Melcher For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director Gail K. Naughton For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director John H. Weiland For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director Anthony Welters For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management Elect Director Tony L. White For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management 2 Ratify Auditors For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management 3 Amend Omnibus Stock Plan For Against Yes Yes C. R. Bard, Inc. BCR 16-Apr-14 Management 4 Amend Executive Incentive Bonus Plan For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No C. R. Bard, Inc. BCR 16-Apr-14 Share Holder 6 Report on Sustainability Against For Yes Yes C. R. Bard, Inc. BCR 16-Apr-14 Share Holder 7 Require Independent Board Chairman Against For Yes Yes Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 1 Open Meeting Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 2 Receive Report of Management Board (Non-Voting) Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 3 Receive Explanation on Company's Reserves and Dividend Policy Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 4 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 5 Adopt Financial Statements For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 6 Approve Dividends of EUR 0.47 Per Share For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 7 Approve Discharge of Management Board For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 8 Approve Discharge of Supervisory Board For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 9 Elect L.J. Hijmans van den Bergh to Executive Board For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 10 Elect J.A. Sprieser to Supervisory Board For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 11 Elect D.R. Hooft Graafland to Supervisory Board For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 12 Approve Remuneration of Supervisory Board For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 13 Ratify PricewaterhouseCoopers as Auditors For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 14 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 15 Authorize Board to Exclude Preemptive Rights from Issuance under Item 14 For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 16 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 17 Approve Reduction in Share Capital by Cancellation of Shares For For Yes No Koninklijke Ahold NV AH N0139V167 16-Apr-14 Management 18 Close Meeting Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 1 Accept Financial Statements and Statutory Reports For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 2 Approve Remuneration Report (Non-Binding) For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 3 Approve Discharge of Board and Senior Management For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 4 Approve Allocation of Income and Dividends of CHF 2.15 per Share For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1a Reelect Patrick Aebischer as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1b Reelect Werner Bauer as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1c Reelect Thomas Ebeling as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1d Reelect Jean-Daniel Gerber as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1e Reelect Margot Scheltema as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1f Reelect Rolf Soiron as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.1g Reelect Antonio Trius as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.2a Elect Barbara Richmond as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.2b Elect Juergen Steinemann as Director For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management Elect Rolf Soiron as Board Chairman For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.4a Appoint Thomas Ebeling as Member of the Nomination and Compensation Committee For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.4b Appoint Jean-Daniel Gerber as Member of the Nomination and Compensation Committee For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 5.4c Appoint Juergen Steinemann as Member of the Nomination and Compensation Committee For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 6 Ratify KPMG Ltd, Zurich, as Auditors For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 7 Designate Daniel Pluess as Independent Proxy For For Yes No Lonza Group Ltd. LONN H50524133 16-Apr-14 Management 8 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 2 Approve Allocation of Income and Dividends of EUR 0.70 per Share For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 3 Approve Discharge of Management Board for Fiscal 2013 For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 4 Approve Discharge of Supervisory Board for Fiscal 2013 For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 5 Ratify Ernst & Young as Auditors for Fiscal 2014 For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6a Elect Michael Herz to the Supervisory Board For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6b Elect Thomas Holzgreve to the Supervisory Board For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6c Elect Christine Martel to the Supervisory Board For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6d Elect Isabelle Parize to the Supervisory Board For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6e Elect Reinhard Poellath to the Supervisory Board For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6f Elect Poul Weihrauch to the Supervisory Board For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 6g Elect Beatrice Dreyfus as Alternate Supervisory Board Member For For Yes No Beiersdorf AG BEI D08792109 17-Apr-14 Management 7 Approve Affiliation Agreements with Subsidiaries For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1a Elect Director Howard E. Cox, Jr. For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1b Elect Director Srikant M. Datar For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1c Elect Director Roch Doliveux For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1d Elect Director Louise L. Francesconi For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1e Elect Director Allan C. Golston For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1f Elect Director Kevin A. Lobo For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1g Elect Director William U. Parfet For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1h Elect Director Andrew K. Silvernail For For Yes No Stryker Corporation SYK 22-Apr-14 Management 1i Elect Director Ronda E. Stryker For For Yes No Stryker Corporation SYK 22-Apr-14 Management 2 Ratify Auditors For For Yes No Stryker Corporation SYK 22-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 1 Open Meeting Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 2a Receive Report of Management Board (Non-Voting) Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 2b Receive Report of Supervisory Board (Non-Voting) Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 2c Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 3a Adopt Financial Statements For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 3b Approve Dividends of EUR 0.70 Per Share For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 4a Approve Discharge of Management Board For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 4b Approve Discharge of Supervisory Board For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 5 Elect R. Qureshi to Supervisory Board For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 6a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 6b Authorize Board to Exclude Preemptive Rights from Issuance under Item 6a For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 8 Ratify Deloitte as Auditors For For Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 9 Other Business (Non-Voting) Yes No Wolters Kluwer NV WKL N9643A197 23-Apr-14 Management 10 Close Meeting Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1a Elect Director Mary Sue Coleman For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1b Elect Director James G. Cullen For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1c Elect Director Ian E. L. Davis For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1d Elect Director Alex Gorsky For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1e Elect Director Susan L. Lindquist For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1f Elect Director Mark B. McClellan For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1g Elect Director Anne M. Mulcahy For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1h Elect Director Leo F. Mullin For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1i Elect Director William D. Perez For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1j Elect Director Charles Prince For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1k Elect Director A. Eugene Washington For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 1l Elect Director Ronald A. Williams For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Johnson & Johnson JNJ 24-Apr-14 Management 3 Ratify Auditors For For Yes No Johnson & Johnson JNJ 24-Apr-14 Share Holder 4 Stock Retention/Holding Period Against For Yes Yes Pfizer Inc. PFE 24-Apr-14 Management Elect Director Dennis A. Ausiello For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director W. Don Cornwell For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Frances D. Fergusson For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Helen H. Hobbs For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Constance J. Horner For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director James M. Kilts For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director George A. Lorch For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Shantanu Narayen For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Suzanne Nora Johnson For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Ian C. Read For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Stephen W. Sanger For For Yes No Pfizer Inc. PFE 24-Apr-14 Management Elect Director Marc Tessier-Lavigne For For Yes No Pfizer Inc. PFE 24-Apr-14 Management 2 Ratify Auditors For For Yes No Pfizer Inc. PFE 24-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Pfizer Inc. PFE 24-Apr-14 Management 4 Approve Omnibus Stock Plan For For Yes No Pfizer Inc. PFE 24-Apr-14 Share Holder 5 Require Shareholder Vote to Approve Political Contributions Policy Against Against Yes No Pfizer Inc. PFE 24-Apr-14 Share Holder 6 Review and Assess Membership of Lobbying Organizations Against Against Yes No Pfizer Inc. PFE 24-Apr-14 Share Holder 7 Provide Right to Act by Written Consent Against For Yes Yes Abbott Laboratories ABT 25-Apr-14 Management Elect Director Robert J. Alpern For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Roxanne S. Austin For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Sally E. Blount For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director W. James Farrell For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Edward M. Liddy For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Nancy McKinstry For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Phebe N. Novakovic For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director William A. Osborn For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Samuel C. Scott, III For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Glenn F. Tilton For For Yes No Abbott Laboratories ABT 25-Apr-14 Management Elect Director Miles D. White For For Yes No Abbott Laboratories ABT 25-Apr-14 Management 2 Ratify Auditors For For Yes No Abbott Laboratories ABT 25-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Abbott Laboratories ABT 25-Apr-14 Share Holder 4 Label Products with GMO Ingredients Against Against Yes No Abbott Laboratories ABT 25-Apr-14 Share Holder 5 Report on Lobbying Payments and Policy Against Against Yes No Abbott Laboratories ABT 25-Apr-14 Share Holder 6 Cease Compliance Adjustments to Performance Criteria Against For Yes Yes Corning Incorporated GLW 29-Apr-14 Management Elect Director Stephanie A. Burns For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director John A. Canning, Jr. For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Richard T. Clark For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Robert F. Cummings, Jr. For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director James B. Flaws For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Deborah A. Henretta For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Kurt M. Landgraf For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Kevin J. Martin For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Deborah D. Rieman For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Hansel E. Tookes, II For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Wendell P. Weeks For For Yes No Corning Incorporated GLW 29-Apr-14 Management Elect Director Mark S. Wrighton For For Yes No Corning Incorporated GLW 29-Apr-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Corning Incorporated GLW 29-Apr-14 Management 3 Approve Executive Incentive Bonus Plan For For Yes No Corning Incorporated GLW 29-Apr-14 Management 4 Ratify Auditors For For Yes No EMC Corporation EMC 30-Apr-14 Management 1a Elect Director Michael W. Brown For For Yes No EMC Corporation EMC 30-Apr-14 Management 1b Elect Director Randolph L. Cowen For For Yes No EMC Corporation EMC 30-Apr-14 Management 1c Elect Director Gail Deegan For For Yes No EMC Corporation EMC 30-Apr-14 Management 1d Elect Director James S. DiStasio For For Yes No EMC Corporation EMC 30-Apr-14 Management 1e Elect Director John R. Egan For For Yes No EMC Corporation EMC 30-Apr-14 Management 1f Elect Director William D. Green For For Yes No EMC Corporation EMC 30-Apr-14 Management 1g Elect Director Edmund F. Kelly For For Yes No EMC Corporation EMC 30-Apr-14 Management 1h Elect Director Jami Miscik For For Yes No EMC Corporation EMC 30-Apr-14 Management 1i Elect Director Paul Sagan For For Yes No EMC Corporation EMC 30-Apr-14 Management 1j Elect Director David N. Strohm For For Yes No EMC Corporation EMC 30-Apr-14 Management 1k Elect Director Joseph M. Tucci For For Yes No EMC Corporation EMC 30-Apr-14 Management 2 Ratify Auditors For For Yes No EMC Corporation EMC 30-Apr-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No EMC Corporation EMC 30-Apr-14 Share Holder 4 Require Independent Board Chairman Against For Yes Yes EMC Corporation EMC 30-Apr-14 Share Holder 5 Screen Political Contributions for Consistency with Corporate Values Against Against Yes No St. Jude Medical, Inc. STJ 01-May-14 Management Elect Director Richard R. Devenuti For For Yes No St. Jude Medical, Inc. STJ 01-May-14 Management Elect Director Stefan K. Widensohler For For Yes No St. Jude Medical, Inc. STJ 01-May-14 Management Elect Director Wendy L. Yarno For For Yes No St. Jude Medical, Inc. STJ 01-May-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No St. Jude Medical, Inc. STJ 01-May-14 Management 3 Approve Executive Incentive Bonus Plan For For Yes No St. Jude Medical, Inc. STJ 01-May-14 Management 4 Declassify the Board of Directors For For Yes No St. Jude Medical, Inc. STJ 01-May-14 Management 5 Ratify Auditors For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1a Elect Director Daniel J. Brutto For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1b Elect Director Susan Crown For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1c Elect Director Don H. Davis, Jr. For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1d Elect Director James W. Griffith For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1e Elect Director Robert C. McCormack For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1f Elect Director Robert S. Morrison For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1g Elect Director E. Scott Santi For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1h Elect Director James A. Skinner For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1i Elect Director David B. Smith, Jr. For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1j Elect Director Pamela B. Strobel For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1k Elect Director Kevin M. Warren For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 1l Elect Director Anre D. Williams For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 2 Ratify Auditors For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 4 Eliminate Supermajority Vote Requirement For For Yes No Illinois Tool Works Inc. ITW 02-May-14 Management 5 Amend Certificate of Incorporation to Eliminate Provisions Regarding Board Size For For Yes No Eli Lilly and Company LLY 05-May-14 Management 1a Elect Director Michael L. Eskew For For Yes No Eli Lilly and Company LLY 05-May-14 Management 1b Elect Director Karen N. Horn For For Yes No Eli Lilly and Company LLY 05-May-14 Management 1c Elect Director William G. Kaelin, Jr. For For Yes No Eli Lilly and Company LLY 05-May-14 Management 1d Elect Director John C. Lechleiter For For Yes No Eli Lilly and Company LLY 05-May-14 Management 1e Elect Director Marschall S. Runge For For Yes No Eli Lilly and Company LLY 05-May-14 Management 2 Ratify Auditors For For Yes No Eli Lilly and Company LLY 05-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1A Elect Director Lamberto Andreotti For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1B Elect Director Lewis B. Campbell For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1C Elect Director James M. Cornelius For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1D Elect Director Laurie H. Glimcher For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1E Elect Director Michael Grobstein For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1F Elect Director Alan J. Lacy For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1G Elect Director Thomas J. Lynch, Jr. For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1H Elect Director Dinesh C. Paliwal For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1I Elect Director Vicki L. Sato For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1J Elect Director Gerald L. Storch For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 1K Elect Director Togo D. West, Jr. For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 2 Ratify Auditors For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Bristol-Myers Squibb Company BMY 06-May-14 Share Holder 4 Adopt Simple Majority Vote None For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1a Elect Director Christopher B. Begley For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1b Elect Director Betsy J. Bernard For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1c Elect Director Paul M. Bisaro For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1d Elect Director Gail K. Boudreaux For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1e Elect Director David C. Dvorak For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1f Elect Director Larry C. Glasscock For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1g Elect Director Robert A. Hagemann For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1h Elect Director Arthur J. Higgins For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 1i Elect Director Cecil B. Pickett For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Zimmer Holdings, Inc. ZMH 98956P102 06-May-14 Management 3 Ratify Auditors For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1a Elect Director Shona L. Brown For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1b Elect Director George W. Buckley For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1c Elect Director Ian M. Cook For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1d Elect Director Dina Dublon For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1e Elect Director Rona A. Fairhead For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1f Elect Director Ray L. Hunt For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1g Elect Director Alberto Ibarguen For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1h Elect Director Indra K. Nooyi For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1i Elect Director Sharon Percy Rockefeller For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1j Elect Director James J. Schiro For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1k Elect Director Lloyd G. Trotter For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1l Elect Director Daniel Vasella For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 1m Elect Director Alberto Weisser For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 2 Ratify Auditors For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No PepsiCo, Inc. PEP 07-May-14 Management 4 Amend Executive Incentive Bonus Plan For For Yes No PepsiCo, Inc. PEP 07-May-14 Share Holder 5 Require Shareholder Vote to Approve Political Contributions Policy Against Against Yes No PepsiCo, Inc. PEP 07-May-14 Share Holder 6 Stock Retention/Holding Period Against For Yes Yes Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 1 Accept Financial Statements and Statutory Reports For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 2 Approve Remuneration Policy For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 3 Approve Remuneration Report For Abstain Yes Yes Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 4 Approve Final Dividend For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 5 Re-elect Adrian Bellamy as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 6 Re-elect Peter Harf as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 7 Re-elect Adrian Hennah as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 8 Re-elect Kenneth Hydon as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 9 Re-elect Rakesh Kapoor as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 10 Re-elect Andre Lacroix as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 11 Re-elect Judith Sprieser as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 12 Re-elect Warren Tucker as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 13 Elect Nicandro Durante as Director For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 14 Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 15 Authorise Board to Fix Remuneration of Auditors For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 16 Approve EU Political Donations and Expenditure For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 17 Authorise Issue of Equity with Pre-emptive Rights For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 19 Authorise Market Purchase of Ordinary Shares For For Yes No Reckitt Benckiser Group plc RB. G74079107 07-May-14 Management 20 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 1 Accept Financial Statements and Statutory Reports For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 2 Approve Allocation of Income and Dividends of CHF 1.20 per Share For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 3 Approve Remuneration Report (Non-Binding) For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 4 Approve Discharge of Board and Senior Management For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 5 Approve CHF 3.1 Million Reduction in Share Capital via Cancellation of Repurchased Shares For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1a Reelect Jean-Pierre Garnier as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1b Reelect Jean-Paul Clozel as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1c Reelect Juhani Anttila as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1d Reelect Robert Bertolini as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1e Reelect Carl Feldbaum as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1f Reelect John J. Greisch as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1g Reelect Peter Gruss as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1h Reelect Werner Henrich as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1i Reelect Michael Jacobi as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 6.1j Reelect Jean Malo as Director For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management Elect Jean-Pierre Garnier as Board Chairman For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management Appoint Werner Henrich as Member of the Compensation Committee For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management Appoint Jean-Pierre Garnier as Member of the Compensation Committee For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management Appoint John Greisch as Member and Chairman of the Compensation Committee For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 7 Designate Marc Schaffner as Independent Proxy For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 8 Ratify Ernst & Young AG as Auditors For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies (Compensation) For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies (Further Amendments) For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 10 Approve Creation of CHF 6.5 Million Pool of Capital without Preemptive Rights For For Yes No Actelion Ltd. ATLN H0032X135 08-May-14 Management 11 Transact Other Business (Voting) For Against Yes Yes Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Larry Page For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Sergey Brin For Withhold Yes Yes Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Eric E. Schmidt For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director L. John Doerr For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Diane B. Greene For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director John L. Hennessy For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Ann Mather For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Paul S. Otellini For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director K. Ram Shriram For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management Elect Director Shirley M. Tilghman For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management 2 Ratify Auditors For For Yes No Google Inc. GOOG 38259P706 14-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Google Inc. GOOG 38259P706 14-May-14 Share Holder 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Against For Yes Yes Google Inc. GOOG 38259P706 14-May-14 Share Holder 5 Report on Lobbying Payments and Policy Against For Yes Yes Google Inc. GOOG 38259P706 14-May-14 Share Holder 6 Require a Majority Vote for the Election of Directors Against For Yes Yes Google Inc. GOOG 38259P706 14-May-14 Share Holder 7 Adopt Policy and Report on Impact of Tax Strategy Against Against Yes No Google Inc. GOOG 38259P706 14-May-14 Share Holder 8 Require Independent Board Chairman Against For Yes Yes Xerox Corporation XRX 20-May-14 Management Elect Director Glenn A. Britt For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Ursula M. Burns For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Richard J. Harrington For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director William Curt Hunter For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Robert J. Keegan For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Robert A. McDonald For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Charles Prince For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Ann N. Reese For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Sara Martinez Tucker For For Yes No Xerox Corporation XRX 20-May-14 Management Elect Director Mary Agnes Wilderotter For For Yes No Xerox Corporation XRX 20-May-14 Management 2 Ratify Auditors For For Yes No Xerox Corporation XRX 20-May-14 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Basil L. Anderson For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Alan R. Batkin For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Frank J. Biondi, Jr. For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Kenneth A. Bronfin For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director John M. Connors, Jr. For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Michael W.O. Garrett For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Lisa Gersh For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Brian D. Goldner For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Jack M. Greenberg For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Alan G. Hassenfeld For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Tracy A. Leinbach For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Edward M. Philip For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Richard S. Stoddart For For Yes No Hasbro, Inc. HAS 22-May-14 Management Elect Director Alfred J. Verrecchia For For Yes No Hasbro, Inc. HAS 22-May-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Yes Hasbro, Inc. HAS 22-May-14 Management 3 Approve Executive Incentive Bonus Plan For For Yes No Hasbro, Inc. HAS 22-May-14 Management 4 Ratify Auditors For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management 1 Approve Allocation of Income, with a Final Dividend of JPY 35 For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Suzuki, Toshifumi For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Murata, Noritoshi For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Goto, Katsuhiro For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Kobayashi, Tsuyoshi For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Ito, Junro For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Takahashi, Kunio For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Shimizu, Akihiko For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Isaka, Ryuichi For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Anzai, Takashi For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Otaka, Zenko For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Scott Trevor Davis For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Tsukio, Yoshio For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Ito, Kunio For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Elect Director Yonemura, Toshiro For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Appoint Statutory Auditor Nomura, Hideo For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Appoint Statutory Auditor Hayakawa, Tadao For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Appoint Statutory Auditor Suzuki, Yoko For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Appoint Statutory Auditor Fujinuma, Tsuguoki For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management Appoint Statutory Auditor Kiriyama, Kazuko For For Yes No Seven & i Holdings Co Ltd J7165H108 22-May-14 Management 4 Approve Deep Discount Stock Option Plan For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1a Elect Director Robert K. Burgess For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1b Elect Director Tench Coxe For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1c Elect Director James C. Gaither For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1d Elect Director Jen-Hsun Huang For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1e Elect Director Dawn Hudson For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1f Elect Director Harvey C. Jones For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1g Elect Director William J. Miller For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1h Elect Director Mark L. Perry For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1i Elect Director A. Brooke Seawell For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 1j Elect Director Mark A. Stevens For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 3 Ratify Auditors For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 4 Amend Omnibus Stock Plan For For Yes No NVIDIA Corporation NVDA 67066G104 23-May-14 Management 5 Amend Qualified Employee Stock Purchase Plan For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Stanley M. Bergman For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Gerald A. Benjamin For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director James P. Breslawski For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Mark E. Mlotek For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Steven Paladino For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Barry J. Alperin For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Paul Brons For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Donald J. Kabat For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Philip A. Laskawy For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Karyn Mashima For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Norman S. Matthews For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Carol Raphael For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director E. Dianne Rekow For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Bradley T. Sheares For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management Elect Director Louis W. Sullivan For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes No Henry Schein, Inc. HSIC 28-May-14 Management 3 Ratify Auditors For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Ueda, Junji For Against Yes Yes FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Nakayama, Isamu For Against Yes Yes FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Kato, Toshio For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Takada, Motoo For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Kosaka, Masaaki For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Wada, Akinori For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Komatsuzaki, Yukihiko For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Tamamaki, Hiroaki For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management Elect Director Kitamura, Kimio For For Yes No FamilyMart Co. Ltd. J13398102 29-May-14 Management 2 Appoint Statutory Auditor Tanabe, Noriki For Against Yes Yes Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Robert J. Corti For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Brian G. Kelly For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Robert A. Kotick For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Barry Meyer For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Robert J. Morgado For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Peter Nolan For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Richard Sarnoff For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management Elect Director Elaine Wynn For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management 2 Approve Omnibus Stock Plan For Against Yes Yes Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management 3A Amend Provisions Relating to the Relationship with Vivendi For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management 3B Amend Provisions Relating to Supermajority and Special Voting Requirements For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management 3C Amend Provisions Relating to the Ability to Amend Bylaws For For Yes No Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Yes Activision Blizzard, Inc. ATVI 00507V109 05-Jun-14 Management 5 Ratify Auditors For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 1 Accept Financial Statements and Statutory Reports For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 2 Approve Remuneration Policy For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 3 Approve Remuneration Report For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 4 Approve Final Dividend For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 5 Re-elect Daniel Bernard as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 6 Re-elect Andrew Bonfield as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 7 Re-elect Pascal Cagni as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 8 Re-elect Clare Chapman as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 9 Re-elect Sir Ian Cheshire as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 10 Re-elect Anders Dahlvig as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 11 Re-elect Janis Kong as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 12 Re-elect Kevin O'Byrne as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 13 Re-elect Mark Seligman as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 14 Re-elect Philippe Tible as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 15 Re-elect Karen Witts as Director For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 16 Reappoint Deloitte LLP as Auditors For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 17 Authorise the Audit Committee to Fix Remuneration of Auditors For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 18 Authorise EU Political Donations and Expenditure For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 19 Authorise Issue of Equity with Pre-emptive Rights For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 20 Authorise Issue of Equity without Pre-emptive Rights For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 21 Authorise Market Purchase of Ordinary Shares For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 22 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 23 Adopt New Articles of Association For For Yes No Kingfisher plc KGF G5256E441 12-Jun-14 Management 24 Approve Incentive Share Plan For For Yes No DeNA Co Ltd J1257N107 21-Jun-14 Management 1 Approve Allocation of Income, with a Final Dividend of JPY 37 For For Yes No DeNA Co Ltd J1257N107 21-Jun-14 Management 2 Appoint Statutory Auditor Kondo, Yukinao For For Yes No Applied Materials, Inc. AMAT 23-Jun-14 Management 1 Approve Merger Agreement For For Yes No Applied Materials, Inc. AMAT 23-Jun-14 Management 2 Advisory Vote on Golden Parachutes For For Yes No Applied Materials, Inc. AMAT 23-Jun-14 Management 3 Adjourn Meeting For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 1 Approve Financial Statements and Statutory Reports For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 3 Approve Auditors' Special Report on Related-Party Transactions For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 4 Approve Treatment of Losses and Dividends of EUR 1.00 per Share For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 5 Advisory Vote on Compensation of Jean-Francois Dubos, Chairman of the Management Board For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 6 Advisory Vote on Compensation of Philippe Capron, Member of the Management Board up to Dec. 31, 2013 For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 7 Reelect Aliza Jabes as Supervisory Board Member For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 8 Reelect Daniel Camus as Supervisory Board Member For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 9 Elect Katie Jacobs Stanton as Supervisory Board Member For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 10 Elect Virginie Morgon as Supervisory Board Member For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 11 Elect Philippe Benacin as Supervisory Board Member For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 13 Authorize Decrease in Share Capital via Cancellation of Repurchased Shares For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 14 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plans For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 15 Authorize Capital Issuances for Use in Employee Stock Purchase Plans For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 16 Approve Stock Purchase Plan Reserved for International Employees For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 17 Amend Article 8 of Bylaws Re: Appointment of Employee Representatives For For Yes No Vivendi VIV F97982106 24-Jun-14 Management 18 Authorize Filing of Required Documents/Other Formalities For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management 1 Approve Allocation of Income, with a Final Dividend of JPY 10 For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Uotani, Masahiko For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Carsten Fischer For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Iwai, Tsunehiko For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Okazawa, Yu For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Sakai, Toru For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Iwata, Shoichiro For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Nagai, Taeko For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management Elect Director Uemura, Tatsuo For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management 3 Appoint Statutory Auditor Nishimura, Yoshinori For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management 4 Approve Annual Bonus Payment to Directors For For Yes No Shiseido Co. Ltd. J74358144 25-Jun-14 Management 5 Approve Deep Discount Stock Option Plan For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Kozuki, Kagemasa For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Kozuki, Takuya For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Higashio, Kimihiko For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Tanaka, Fumiaki For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Sakamoto, Satoshi For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Godai, Tomokazu For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Mizuno, Hiroyuki For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Gemma, Akira For For Yes No Konami Corp. J35996107 27-Jun-14 Management Elect Director Yamaguchi, Kaori For For Yes No SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 8, 2014 * Print the name and title of each signing officer under his or her signature.
